DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 09/24/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) as set forth in the Non-Final Rejection filed 06/17/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 15-18, 21, 23, and 29 under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2009-021336 A) in view of Nowatari et al. (US 2011/0233530 A1) as set forth in the Non-Final Rejection filed 06/17/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
5.	Claim 15-18, 21-23, 29, and 30 are allowed.
The closest prior art is provided by Yasukawa et al. (JP 2009-021336 A), which discloses an organic electroluminescent (EL) device comprising the following layers:  anode, light-emitting layer, electron-transporting layer, and cathode ([0030]); the electron-transporting layer comprises compounds of the following form:

    PNG
    media_image1.png
    177
    280
    media_image1.png
    Greyscale

([0033]) where Cz = carbazolyl, Ar = arylene or heteroarylene group, and X1-3 = CR or N (at least one being nitrogen) ([0034]).  An embodiment is disclosed:  

    PNG
    media_image2.png
    235
    400
    media_image2.png
    Greyscale

(page 72).  However, it is the position of the Office that neither Yasukawa et al. singly nor in combination with any other prior art provides sufficient motivation to produce the device as recited by the Applicant, particularly in regards to the nature of the specific N1 group.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786